Eckert, J. On June 22, 1942, the claimant, Herman Gallimore, was employed by the Department of Public Welfare of the State of Illinois as an attendant at the Chicago State Hospital. While separating two mental patients who were fighting, one of them struck claimant on the right hand with a shoe, causing a fracture of the head of the metacarpal of the right index finger. At the time of the accident, claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident was given, and claim for compensation was made, within the time provided by the Act. The accident arose out of and in the course of the employment, and respondent furnished all necessary medical arid hospital services. Claim is made for permanent injury to claimant’s right hand. Claimant testified that the hand is now stiff and painful; that he is unable to use it as he did prior to the accident; that he is unable to twist, grasp or lift with it. Dr. Albert C. Field, called as a witness for claimant, testified that on August 6, 1942, he examined claimant, and took an x-ray picture of his right hand. The x-ray showed an irregularity in the second metacarpal, a shortening caused by a backward displacement at the phalangeal joint. The witness found a limitation of extension at the index finger, and a limitation of flexion of about fifteen or twenty degrees. There was an enlargement over the second metacarpal, and claimant lacked one-half inch of approximating the tip of the index finger to the palm of the hand. On comparison, the left index finger was shorter than the right, due to the deformity in the second metacarpal. Dr. Field stated that the condition was permanent. Dr. Louis Cisman, called as a witness for the respondent, was in complete agreement with Dr. Field. From the record it appears that claimant has suffered a thirty per cent permanent partial loss of the use of his right hand. Under the provisions of the Workmen’s Compensation Act, for such disability, he is entitled to fifty per cent of his average wuekly wage for a period of fifty-one weeks. At the time of the injury, claimant’s average yearly earnings were $1,044.00, and his average weekly wage $20.08. He is therefore entitled to an award of $512.04; and since the accident occurred after July 1,1941, this amount must be increased ten per cent, making a total sum of $563.24. Award is therefore entered in favor of claimant for said sum of $563.24, payable as follows: 1. The sum of $408.48 accrued and payable forthwith. 2. The balance of $154.76 payable in weekly installments of $11.04 per week, beginning March 15, 1943, for a period of fourteen weeks, with a final payment of $.20. This award being subject to the provisions of an Act entitled “An Act Making an Appropriation ■ to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof, ’ ’ approved June 30th, 1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the General Revenue Fund in the manner provided for in .such Act.